        Case 1:20-cv-00474-DAD-JLT Document 16 Filed 12/22/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   VICHAI VONGSVIRATES,                            )   Case No.: 1:20-cv-0474 DAD JLT
                                                     )
12                  Plaintiff,                       )   ORDER STRIKING PLAINTIFF’S AMENDED
                                                     )   COMPLAINT
13          v.                                       )
                                                     )   (Doc. 15)
14   WELLS FARGO BANK N.A and
                                                     )
     RUSHMORE LOAN MANAGEMENT
15                                                   )
     SERVICES,                                       )
16                                                   )
                    Defendants.                      )
17                                                   )
18          Previously, the Court determined Plaintiff failed to provide facts to support his claims and the
19   pleading deficiencies could not be cured by amendment. (See Doc. 12 at 6) Plaintiff did not file any
20   objections to these findings, despite being informed that failure to do so “within the specified time
21   may waive the right to appeal.” (See id. at 7) On August 7, 2020, the Court denied Plaintiff’s motion
22   to proceed in forma pauperis and dismissed the action without prejudice. (Doc. 13) Thus, the Court
23   entered judgment on August 7, 2020. (Doc. 14)
24          On December 15, 2020, Plaintiff filed a Second Amended Complaint. (Doc. 15) However, the
25   action has been closed for more than four months, and judgment has been entered. The Court will not
26   re-open the action for Plaintiff to again to attempt claims that the Court previously determined were
27   not cognizable. (See Doc. 12; Doc. 13) Accordingly, the Court ORDERS:
28          1.      The Second Amended Complaint (Doc. 15) is STRICKEN; and

                                                         1
       Case 1:20-cv-00474-DAD-JLT Document 16 Filed 12/22/20 Page 2 of 2


1         2.    Plaintiff is informed no further filings will be accepted in this action.

2
3    IT IS SO ORDERED.

4      Dated:   December 22, 2020                           /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
